Title: To Benjamin Franklin from “Charles de Weissenstein,” 16 June 1778
From: “Charles de Weissenstein”
To: Franklin, Benjamin


We print this long letter in full because Franklin replied to it at almost equal length. He was convinced that the initiator of the proposals made here was King George himself. But the circumstances of the time make such an assumption questionable. Bona fide agents of Whitehall had already sounded out the commissioners to the point where further soundings were redundant, and the Carlisle commission had just arrived in America to explore the possibilities there. This writer, furthermore, reveals himself as an eccentric negotiator who flatters and hectors by turn. His method of delivering his message was unorthodox: the letter with its enclosures was apparently tossed into the commissioners’ quarters in Passy. His arrangement for procuring an answer was equally so, as Franklin pointed out: the American was supposed to take it in person to an intermediary lurking in Notre Dame Cathedral. The writer avows himself an Englishman, and implies that his Gallicized German name is an alias; Franklin, in his reply, assumed that this was the case. The man’s real identity remains obscure.
 
Sir
Bruxelles June 16th, 1778
I shall wave apologies, if your intentions are as upright as mine, they will not be expected: it is an Englishman who addresses you, but an Englishman neither a partizan of mere obstructive faction tending to confound all order and Government, nor yet one who is an idolatrous worshipper of passive obedience to the divine Rights of Kings; nor who holds that every thing which can obtain the requisite formality of Law in the English Constitution, must therefore be infallible, and essentially Law, and Liberty. Nay, to go further in my creed, I look upon many Acts, and declarations of Parliament, for some years past, but as Phantoms of British Liberty, conjured up by the Spells of Scottish witchcraft, to calumniate, and attempt to draw down destruction on that unsuspecting angel of which they are the lying representatives.
You are a Philosopher, whom nature, industry, and a long experience have united to form, and to mature. It is to you therefore I apply. I apply as to a man of cool Judgement, a clear understanding, and an extensive reflection, entreating you by the name of that omnipotent, omniscient, and just God, before whom You must appear; and by your hopes of future fame, consider well, if some expedients cannot be invented to put a stop to the desolation of America, and to prevent the baneful effects of that storm which threatens to deluge the whole world with blood.
It must be granted that every provocation capable of piquing national, or private resentment has been exercised on America—Insolence, Contempt, wanton injustice, tyrannick violence, and all those mischeifs, which Stupid narrow minded Despotism can command, without a feeling for the sufferers, or a sollicitude about what is to be the consequence. Whole towns destroyed, private murders shocking to mention or think on, committed, agriculture and its peacefull professors ruin’d, Religion, and Science violated—in a word, all the horrors of War, all the rancour, the Madness of Civil War. The passions of human nature cannot behold these things with indifference, nor readily turn aside from the inviting prospect of revenge; but it is the part of Wisdom, it is the duty of Virtue to confine their wandering regards, and direct their attention towards the plainer, and more distinct objects of Reason.
England hath, alas, been already, and America will be a dupe, if she beleives any other Motive to actuate those who have animated both Contenders to proceed the Lengths they have gone, excepting a hope, and Systematick Policy to exhaust a Rival whose Power they dreaded, and whose wealth they envied.

The permanent Establishment of any form of Government whether as now, a confederate Republick or a limited Monarchy subordinate or blended into that of Great Britain, which shall unite the Continent of North America, and give it activity for offence and defence, will equally meet with easy obstruction which a Nation the most expert in the delusive wiles of Negotiation, and the subtletys of Politicks, can give it. Recollect how the miserable Race of Stewart was cajol’d, while they were openly encouraged in their narrow, half-witted projects to enslave our ancestors, a party was fomented by the same breath to oppose them. For a long time the Country was convulsed with internal pangs, till by a bold and unexpected effort She recover’d her constitution, and expelled her poison. Since the Revolution, the unfortunate victims of their artifice have been alternately treated as Kings, and vagabonds as best suited the Interest of the Moment. Have ye any foundation to expect better treatment when the turn is served? “Your power to treat is previously acknoledged, the particulars of Your Treaty are amply specified, and solemnly formaliz’d.” The House of Stewart is allied in blood to their Monarch, the treaties with it were open, and in the face of the Sun, not a loophole for a quibble about their original validity. How they have been regarded draws a blush from the Popedom, and Italian Politician, who unable to justify the perfidy, and esteeming the tie indissoluble even by the infallibility of Gods vicar, affords an asylum and maintenance to the cheated fugitives.
The Progress of this new alliance is easily foreseen, and to be traced out. For the present, and for a year or two to come, ye will obtain the most ample promises, and ready acquiescence. Then will come evasions to your applications, contemptuous delays, and of a sudden, a declaration that ye must shift for Yourselves. England has been just served thus, in hopes of her present inability to resent this treatment. In that there may probably be a great Mistake, but with respect to America there can be no such Error, for when will she be able to combat France, and compell her to adhere to Treaties?

The Vast Scale of Your New World, and the magnificence of its Scene fills the mind with romantick ideas: as ye gaze your admiration encreases and in the Language of Scripture, ye fall into a trance having your eyes open; ye see in visions Your waters cover’d with fleets, your Forests with innumerable people. The Navy of England, the population of China, and the accumulated industry and Commerce of both sink before ye. Ye measure Pigmy Europe with a single glance of the Eye, Ye despise the Servile effeminacy of Asia, and consider Africa but as a Hara to breed your Slaves. Yet these Your offsprings are mere Embryo’s in the womb of Time, whose parturition (should no accidents produce Miscarriage, mutilation, or difformity) cannot arrive by the course of Nature, till Ye its Parents have long been blended with the elements from which Ye were composed, and are insensible to all the splendor of this world.
By all dispassionate observers, the American Notion of a present competence and ability to bear the weight of an independent Empire, and the Scottish plan of catching two Millions of People in a boundless desert with fifty thousand Men, is equally absurd. They Surpass every original exertion of the human mind to plan, of known Science to prepare, and of enthusiasm to carry into execution.
Let us candidly consider the state of affairs in this cursed War. It is not that America is so Powerfull, or England so weak and exhausted, that hath so long suspended the Event. It is the vast extent of the Country, its wild impenetrable surface, and the Scatter’d and Scanty Subsistence found in it, Circumstances which should have stopped a Ministry endowed with wisdom and fore-sight from attempting to reduce and retain ye by force of Arms had there been ten fold the pretext for coertion which they plead, but by no means sufficient, if Ye have wisdom and foresight, to indulge the delusion of Continuing an independent Empire. It is one thing to elude the Combat, another to vanquish Your adversary.
The Maintenance of a Standing Army, and the Creation of a Regular Navy are not within the Compass of an inconsiderable revenue, and thinly peopled Country nor can attend the efforts of a few years, be activity and success as favorable as imagination can paint. Yet without these, your rising state will neither be in a capacity to secure itself from Hostile ravages, acquire new alliances, or preserve to any beneficial purpose, that which is already formed. Your Sea port towns, at the mercy of an Enemy, will be too insecure a deposit for the constituent stores of Your Commerce, and the navigation so precarious as to sink allmost all the profit. Yet with all these disadvantages obviated, it takes a long time to acquire a rank amongst nations; nay it seems impossible, when we enumerate them, to seize at once on any leading principle which shall embrace those very material Circumstances, which Time and Custom has given the Elder States, in Guaranty’s, in Commercial treaties, in tacit conventions, and a reciprical intendment of each others Laws, temper, and extent of Power, and which usually we acquiesc’d in as of Course, being dangerous to discuss. Ye may exist indeed uncertainly as Corsairs and interlopers, but cannot, for Years we shall not live to see, as a Regular Commercial State. Some, deceived by Parliamentary speeches, Misrepresented in Print, and originally the ebullition of party violence and passionate dispute, may think that England Must acknoledge your independence. Depend upon it, that even tho there should be a Man bold enough really to expose it, it is a false Light. Nor can the acknoledgement be binding to Posterity. A People may authorize their representatives to regulate the Exercise of an inherent right, but cannot other than specifically, and in terms, absolutely alienate that right unless by individually consenting thereto. Our Title to the Empire is indisputable, and will be asserted either by ourselves, or successors whenever occasion presents. We may stop a while in our pursuit to recover breath, but shall assuredly resume our career again.
The Prudence of your deliberations, the perfection in their execution, the steadiness of your defence, the Spirit with which your people have been inspired, and the Laws which ye have instituted, indicate a wisdom too calm, too profound to impute your conduct to those motives, which the Promoters of the War attribute it to—an original Scheme of Yours to renounce all allegiance to the Mother Country, conceived even while She was bleeding with Glorious wounds in your defence, and a determination to Sacrifice the many actual benefits ye were possess’d of to the wildest of all utopian projects. I am one who do not beleive that Your declaration of independency, and your alliance with France is the Result of such a premeditated Scheme, but have arisen from the necessity of providing every security, and employing every Means of resistance ye could devise, when driven to these last stakes by the Perfidy, the narrowness of Mind, the overbearing injustice, and the peevish violence of temper of those who have for some years past mismanaged the affairs of the Empire. If These things are as I have conceived, Now seems the time to rid both of us and you of this malign influence, and to provide securities that none shall be able to practise hereafter (however they may hold forth in speech, or in writing) such diabolical Systems of Government.
I do not at all guess what are Americas views, nor what will please her; but thus Much seems certain, that if, in the present State of affairs, any reasonable proposals for accomodation come from thence, the Crown must attend to them, and the Ministers act bona fide there-upon, be they who they will, as they will be strictly and severely watched by every order in the State. It is sincerely to be hoped that the happy event of Peace and reunion may not be the work of any mere Party or Junto, but arise from that aggregated support which the Sence of so great a General benefit should produce. Indeed the Leaders on all sides have, in the course of this complicated dispute and in the heat of argument, so often pledged themselves to insist on some conditions, and oppose others, which on a cool revision and further investigation their reasons must condemn, that they would probably be glad to save the imputation of inconsistency, in avoiding to be the first movers, tho they would readily be the supporters, of a different System. Since then, as ye think ye cannot safely trust administration and it’s Emissaries, since opposition cannot procure compliance with your terms, not having the confidence of the People to aid its efforts, why not offer some conditions directly to the King himself? It is totally impossible, and ever was, to arrange a contraversy of such a Nature by the Meeting of Commissioners who peremptorily demand on one side, and assume the tone of Command on the other, without the trace of any outline of the Negotiation. When the Substance is known, the formality is soon finished; but to begin with the latter is only foolishly to complicate the dispute still more, and excite fresh aggravations.
I shall take it for granted that America is willing to treat, provided she can have the most ample Security for the due performance of the Compact which shall be agreed on. And on that consideration will undertake, through a most Eligible Mediator, to transmit into the Kings own hands any proposals on your part which are not couched in offensive terms, to return the Answer if there shall be any and, if they are slighted, to lay them before Parliament early in the ensuing session. As to the treatment of them there, or of those who reject or employ any tricking Artifices about them, that must depend on the reason and equity which pervades your proposals: They will have a fair tryal by English Good Sence, English Honor, and English Justice, which have not quite abandon’d the Island, tho a little out of Fashion in the neighbourhood of St. James’s, as some of Your Friends say.
It matters very little for you in this state of busyness to indulge your curiosity in knowing who I am. I can serve you more effectually while invisible. If I succeed, perhaps I may never reveal myself; If I fail, surely my intentions merit some consideration from Men professing Patriotism. I therefore must insist that, by printing or publishing this Paper or by any other manner you do not point me out as a Mark for witlings to whet their boars teeth upon, nor Rogues to spit their venom on. And this is our first condition. If you will keep it, and think the proferr’d occasion worth your notice, you will specify your Preliminaries in writing; and making use of some plausible pretext for that purpose, carry them Yourself to the Cathedral Church of Notre Dame between the Hours of twelve at Noon, and One; either on Monday the 6th of July Instant, or on Thursday the Ninth (6th or 9th July). If the Iron Gates on either side of the Choir are open, you will enter, and there find a Gentleman who has no idea of the Nature of his Commission, so do not give him any suspicions by taking extraordinary Notice of him. He looks upon it as an intrigue, and has promised to convey the packet he finds to me, and to conceal my real name, whatever extraordinary circumstances may happen; and I am quite certain I can trust him, even tho he discovers what he has been employed about. You will ascertain My Friend by his having a Paper in his hand as if drawing or taking notes; on any ones coming near him, he will either haddle [?] it up precipitately, or folding it up, tear it with an appearance of peevishness, and walk away. At that very Altar where he stood, place your packet within reach, or if there is nobody else near throw it on the Ground, and walk away instantly. Dont, if you can avoid it, let even him see it is you that bring it, much less any body else; as soon as he sees the Coast is clear, he will return to look for the packet, as often as these Circumstances of his having been interrupted thus happen, and what he finds Seal’d up and directed a Monsr.—Le Comte de Weissenstein a Spa—Allemagne, You may be certain will be safely and faithfully deliver’d. The same hand which conveys this to you delivers him precise correspondent instructions. If the Iron Gates above mentioned happen to be shut, You will find him in the aile of the right hand on going in, on the same side (if I mistake not) where the huge Statue of St. Christopher is. For your more certain guidance, I have desired him to stick a Rose, either in his Hat, which he will hold in his hand up to his face, or else in the buttonhole of his waistcoat, either of which will be remarkable enough, with the other Circumstances.
You, Sir, are the best Judge of the extent of your present powers and your Influence in America, with whom to consult and in what form to couch your conditions. Nobody whatever is privy to this. I would not pretend to direct, yet in the sincerity of my heart propose the enclosed; wheither you adopt them or not will not alter a Jot in my Conduct. There is one thing however, too material not to insist Strongly upon, and that is not to permit Your offers to transpire untill Preliminaries are actually concluded on or the Negotiation absolutely broke of. A different conduct empower’d your Enemies to turn your last famous petition to the King against you, and in their way prove its insincerity, and insiduous intention only to inflame Faction and excite Sedition.
If America is finally and irrevokeably determin’d to stake every thing on its independence, there is nothing left but to play out this deep game; and all Good Men on both sides will pathetically Lament that the Freedom of both Countries depends on so precarious a speculation. We trembling with apprehension at the irresistable influence and power of corruption which must accede to the Crown, if we conquer; and for you, to lose all the ties of personal Friendship, of family connection, and the heartfelt prejudices of Education, similarity of Manners, and of Speech, to unite with strangers who heartily despise you already and ever will despise those who have neither nobility nor a profusion of Wealth, and to be obliged to submit to the supercilious haughtiness of those whose Language is different, whose principles of Laws and Government are fundamentally and diametrically opposite to yours, and whose Religion hath ever been invariably, directly, and essentially, in practise as in Doctrine, the persecutor, the compulsive Tyrant over that which prevails amongst you.
And Now, Sir, I will take my leave of you, confiding on your Personal honor, and that of the Country which you represent, that if you do not chuse to accept my offers and are not in earnest to bring about this reconciliation, or if You have enter’d into a negotiation with England by other Means, that you will instantly destroy these Papers, and make no use of them disadvantageous to him whom I have employed on this errant, nor to me. In case you send any terms, don’t be impatient to hear what has been done with them. There are many Circumstances of time and opportunity, which must be managed and which cannot be previously foreseen. Sufficeth it, you can but stand in the same place you do now, whatever part Ministry or Parliament take. Your humble Servant, and a well wisher to all Men of Science and Liberal minds, and a friend to Liberty
Charles DE Weissenstein
 
Addressed: To / Benj. Franklin Esqr &c &c &c Secret & Confidential / Read this in private, & before you look / at the other papers / but don’t be imprudent enough to let any one see it / before you have consider’d it thoroughly.
